Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-8, 10-16, and 18-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraning et al. (U.S. Patent Pub. No. 2021/0105304, provisional date of October 4, 2019) in view of Marzorati et al. (U.S. Patent Pub. No. 2019/0222588).

Regarding claims 1, 9, and 17, Kraning et al. teaches a computer-implemented method for secure communications, the computer-implemented method comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (fig. 3, ref. num 302 and 304); responsive to receiving a first signal from a client, wherein the first signal initiates a network connection between the client and a server, sending, by one or more computer processors, a first certificate to the client, wherein the first certificate contains a first common name that is an internet protocol (IP) address (paragraph 0133); sending, by the one or more computer processors, a second certificate to the client, wherein the second certificate contains a second common name that is a uniform resource locator (URL) of the server (paragraph 0072); and responsive to receiving a second signal from the client that the first certificate and the second certificate are trusted, connecting, by the one or more computer processors, the client with the server (paragraph 0072).
Kraning et al. does not teach sending and receiving the certificates, but rather storage of the certificates (assets).
Marzorati et al. teaches sending and receiving the certificates from client to server (fig. 2-4, client (browser) communicates with server (service) and to send and receive certificates).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine sending and receiving certificates, as taught by Marzorati et al., with the method of Kraning et al.  It would have been obvious for such modifications because server certificates help the client ensure authenticity of the server they are trying to access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433